Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00433-CV

                                     Eric E. DELEON-BOLADO,
                                               Appellant

                                                    v.

                                         Lorraine M. DELEON,
                                                Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-07162
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 28, 2020

DISMISSED FOR WANT OF JURISDICTION

           In the case underlying this appeal, the trial court signed an appealable order on July 31,

2020. No motion for new trial or other timely postjudgment motion that would extend the deadline

to file a notice of appeal was filed. See, e.g., TEX. R. APP. P. 26.1(a). A notice of appeal was due

on August 31, 2020, and a motion for extension of time to file a notice of appeal was due on

September 15, 2020. See TEX. R. APP. P. 26.1, 26.3.

           On September 4, 2020, after the deadline to file a notice of appeal, Appellant filed a notice

of appeal without filing a motion for extension of time to file a notice of appeal. See generally
                                                                                    04-20-00433-CV


Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, “a motion for extension of time

is necessarily implied when an appellant acting in good faith files a [notice of appeal] beyond the

time allowed by Rule [26.1], but within the fifteen-day period in which the appellant would be

entitled to move to extend the filing deadline under Rule [26.3].” Id.

       On September 23, 2020, we ordered Appellant to show cause in writing not later than

October 5, 2020, why this appeal should not be dismissed for want of jurisdiction. See TEX. R.

APP. P. 10.5(b) (requirements for a motion for extension of time); TEX. R. APP. P. 42.3(a)

(dismissal for want of jurisdiction); Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex.

1989) (reasonable explanation). We warned Appellant that if he failed to respond within the time

provided, we would dismiss his appeal. See TEX. R. APP. P. 42.3(c) (dismissal for failure to comply

with court order).

       To date, Appellant has not filed any response to our September 23, 2020 order.

       Appellant failed to provide a reasonable explanation for failing to timely file a notice of

appeal; Appellant has not complied with Rule 26.3. Thus, Appellant’s notice of appeal was not

timely filed, and he has failed to invoke this court’s appellate jurisdiction. See Verburgt, 959
S.W.2d at 617. We dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                 PER CURIAM




                                               -2-